Citation Nr: 1648119	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  07-33 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to October 4, 2009, and in excess of 20 percent thereafter for a low back disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1990 to July 1993.  The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

This case came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C, which assigned an initial disability rating for his service-connected back disability.  The VA Regional Office (RO) in St. Petersburg, Florida is currently the Agency of Original Jurisdiction.

In October 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When the case was before the Board in December 2010, December 2011, and September 2013, it was remanded for further development and adjudicative action.

While the case was in remand status, the Veteran indicated that he is claiming to be unemployable due to his service-connected low back disability and any conditions related to the back disability.  He was granted service connection for depression as secondary to his back disability.  Therefore, his claim for a TDIU is based on both of his service-connected disabilities.  The issue of entitlement to a TDIU based on both of the service-connected disabilities was addressed in the Supplemental Statement of the Case so the Board will also include it as an issue on appeal.


REMAND

Although the Board regrets the further delay, an additional remand is required.

The U. S. Court of Appeals for Veterans Claims (Court) has held that a VA examination of the joints must, wherever possible, include range of motion testing, "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  In addition, if applicable the examiner must provide range of motion findings for the "opposite undamaged joint."  The Court further held that that if for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

The record reflects that the Veteran has not been provided a VA examination that is in compliance with the foregoing decision.  Moreover, he has not been provided a current psychiatric examination to determine the impact of his service-connected depression on his employability.  Therefore, a remand for appropriate VA examinations is required.

The Board further notes that the most recent VA treatment records associated with the evidence of record and considered by the originating agency in the first instance are dated in September 2013.  In order to properly evaluate the current level of severity of the Veteran's low back disability, all outstanding VA treatment records must be obtained and associated with the electronic record.

Additionally, in a June 2015 letter, the Veteran requested that VA provide him with a copy of a chiropractor treatment record from Dr. C. O. dated May 12, 2015.  The Veteran indicated that this appointment was set up by VA.  Accordingly, on remand efforts must be made to obtain any medical treatment records from private health care providers whom VA has contracted with to provide pertinent medical services for the Veteran.  In order to obtain these records, the Veteran must be provided with and requested to complete and return an authorization form to allow VA to obtain private medical records from Dr. C. O. and any other private medical providers with whom the Veteran has sought treatment.

A copy of the May 12, 2015, private chiropractor treatment record, and any other records the Veteran requests while this case is in remand status, must be sent to the Veteran in compliance with the Freedom of Information Act (FOIA).

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or the AMC should contact the Veteran and request that he complete, sign, and return a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs for Dr. C. O., the chiropractor who performed a May 12, 2015, evaluation and for any other private medical providers who have treated the Veteran for his service-connected disabilities.  If the Veteran returns to the RO or AMC an authorization that is not valid for purposes of obtaining the records, the RO or AMC must contact the Veteran to take corrective action.

Upon receipt of valid authorization(s), the RO or AMC must take steps to request any outstanding records identified by the Veteran in compliance with VA regulation.

2.  The RO or AMC should undertake appropriate development to obtain any outstanding VA medical records pertinent to the Veteran's claim, to include all VA treatment records from September 2013 to the present.

Additionally, the RO or AMC must obtain all treatment records from any private physicians with whom VA has contracted to provide medical services to the Veteran.  As noted above, this may include, but is not limited to, a May 12, 2015, chiropractor treatment record with Dr. C. O., referenced by the Veteran in correspondence located in VBMS with a receipt date of June 8, 2015.

3.  The RO or AMC should send a copy of the May 12, 2015, private chiropractor treatment record, and any other records the Veteran requests while this case is in remand status, to the Veteran in compliance with FOIA.

4.  When all indicated record development has been completed, the Veteran should be afforded VA examinations to determine the current degree of severity of his service-connected back and psychiatric disabilities and their impact on his employability.  The RO or the AMC should ensure that the appropriate examiner provides all information required to rate the Veteran's service-connected low back disability.  

5.  The RO or the AMC should also undertake any other development it deems to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

